Citation Nr: 9908696	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-32 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to secondary service connection for a low 
back disorder.

2.  Entitlement to secondary service connection for a 
bilateral knee disorder. 

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to an increased rating for a skin condition 
of the feet, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO decision which denied the veteran's 
claims for secondary service connection for a low back and a 
bilateral knee disorder, and denied his claim for an increase 
in a 10 percent rating for a skin condition of the feet 
(tinea pedis with hyperkeratoses).  This matter also comes to 
the Board from a September 1997 RO decision which denied the 
veteran's claim for service connection for sarcoidosis.  

It should be noted that in March 1998, the veteran withdrew, 
from appellate consideration, his claim for service 
connection for sarcoidosis "as due to an undiagnosed 
illness" and thus that claim is not before the Board and 
will not be discussed in the following decision.

In numerous statements, received at the RO in 1998, the 
veteran indicated he wished to claim service connection for 
bilateral ankle, liver, and psychiatric disorders; as these 
claims have not been developed for appellate review, they are 
not before the Board and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of 
plausible claims for secondary service connection for a low 
back disorder and a bilateral knee disorder.

2.  The veteran has not presented competent evidence of a 
plausible claim for service connection for sarcoidosis.

3.  The veteran's skin condition of the feet (tinea pedis 
with hyperkeratoses) is manifested by periodic itching, but 
the episodes are intermittent in nature; his skin symptoms 
are not constant with extensive lesions or marked 
disfigurement.


CONCLUSIONS OF LAW

1.  The veteran's claims for secondary service connection for 
a low back disorder and bilateral knee disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran's claim for service connection for 
sarcoidosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a rating in excess of 10 percent for a 
skin condition of the feet have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Codes 7806, 7813 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Navy from August 
1985 to April 1988.  He had service aboard ship in Persian 
Gulf waters from June 1987 to July 1987.  All of his active 
duty was prior to the Persian Gulf War.  A review of his 
service medical records shows that he was treated on numerous 
occasions for skin problems of the feet and was variously 
diagnosed as having tinea pedis, contact dermatitis, and 
dyshidrosis, among other things.  Service medical records do 
not show sarcoidosis, a low back disorder, or a disorder of 
either knee; there is no post-service medical evidence of 
such conditions for a number of years after service.

A June 1988 VA compensation examination led to diagnoses of 
tinea pedis and hyperkeratosis of both heels.  No pertinent 
abnormalities were noted with respect to the musculoskeletal 
and respiratory systems. 

By an August 1988 RO decision, service connection was granted 
for a skin condition of the feet (tinea pedis with 
hyperkeratoses), and a 0 percent evaluation was assigned.  By 
a December 1989 Board decision, the veteran was granted an 
increased rating, to 10 percent, for the skin condition of 
the feet.

Generally, VA treatment records, dated in 1995, 1996, and 
1997, show that the veteran received treatment for back and 
leg complaints, which he claimed were secondary to his skin 
problems of the feet.  See e.g. July 1996 VA record.  VA 
records (including X-ray studies) also show that he underwent 
treatment for sarcoidosis, which he claimed was secondary to 
his Persian Gulf service.  See e.g. May 1997 VA record.  He 
also received treatment for skin problems of the feet.  It 
was generally noted that the skin of his feet was dry, thick, 
cracked, and painful; discharges were not noted.  See e.g. 
December 1995 and March 1996 VA records.

In August 1996, the veteran underwent a VA compensation 
examination, during which he related he had problems with the 
skin between the toes of his feet.  He said he treated his 
skin problems with various medications and hot water soaks.  
He also said he had problems when walking; he said he had to 
walk on the outside of his feet sometimes.  He said he 
believed the way he walked caused him to develop low back 
problems.  He said his back symptoms included stiffness.  On 
examination of the lumbosacral spine, he had spasms of the 
paraspinal muscle groups, bilaterally.  Range of motion 
studies reveal flexion was to 90 degrees; lateral bending was 
20 degrees to each side; and rotation was to 20 degrees.  He 
had no neurological deficits.  His gait was normal.  X-rays 
of the lumbosacral spine revealed loss of lumbar lordosis, 
anterior osteophytes from the L3 vertebral body, and a 
probable bony island in the left iliac wing.  He had a slight 
varus deformity of the knees.  On examination of the skin, he 
had no active dermatophytosis of the skin of the feet.  He 
had increased pigmentation of the dorsum of the great toe and 
the second toe of the right foot; and it was noted that such 
findings may indicate residuals of a past infection.  It was 
noted that the skin of the soles of both feet were 
hyperkeratotic, and that such was especially marked around 
the heels.  Photographs of the feet were taken.  The clinical 
diagnoses included dermatophytosis of the inner digital 
spaces of both feet (in remission at the time of the 
examination), hyperkeratosis of the skin of both feet, 
chronic lumbosacral strain, and a moderate varus deformity of 
both knees. 

In October 1996, the veteran was hospitalized at a VA 
facility for treatment of pulmonary problems.  At the time of 
his discharge in November 1996, the diagnoses were chronic 
cough and interstitial lung disease.  It was also noted that 
he had a presumptive diagnosis of sarcoidosis at the time of 
hospital discharge but that resolving histoplasmosis, or 
tuberculosis or pneumoconiosis (though much less likely) 
could not be ruled out.  

Later on in November 1996, the veteran was again hospitalized 
and diagnosed as having sarcoidosis. 

VA treatment records, dated in October 1997, show that the 
veteran had a lung sarcoid as proven by bronchoscopy and 
biopsy.  Other records from October 1997 show that the 
veteran complained of chronic foot itching.  He said that 
creams were not helping. 

In November 1997, the veteran was hospitalized at a VA 
facility for psychiatric reasons.  During the course of the 
hospitalization, he underwent chest X-rays and it was noted 
that such were consistent with his history of sarcoidosis.  
Other records from his November 1997 hospitalization show he 
had adult illnesses including sarcoidosis of the lungs and 
skin, cracking of the feet, and chronic back pain.  The 
assessments included a history of sarcoidosis, cracking of 
the feet, and chronic back pain.  On discharge, he had Axis 
III diagnoses of sarcoidosis and a skin condition affecting 
the feet (of uncertain etiology).  In an addendum it was 
noted that the veteran's admission history and physical 
revealed extreme dryness of the legs and feet.

Later in the month of November 1997, the veteran was again 
hospitalized for psychiatric problems.  Records from this 
hospitalization show that the veteran had active medical 
problems including sarcoidosis for one year.  On discharge, 
the Axis III diagnoses included sarcoidosis, pedal 
dermatitis, vertebral disease, and patellar joint disease.

In January 1998, the veteran was hospitalized at a VA 
facility for treatment of psychiatric problems.  A history 
and physical report shows that the veteran said he had been 
diagnosed as having sarcoidosis at age 29 and had a fungus 
infection of the feet for 10 years.  (The veteran was born in 
1966.)  On review of systems, including a musculoskeletal 
examination, it was noted that he gave a history of "some 
sort of abnormal back from walking on bad feet" and it was 
also noted that he had a fungus infection of both feet.  
Another record shows that a musculoskeletal examination was 
performed and that while the veteran complained of pain there 
were no objective signs of abnormality; it was also noted 
that he complained of itching from fungus but none was seen; 
the assessment was depression with chronic sarcoidosis, 
intermittent feet fungus, and some suicidal ideation.  On 
discharge, the Axis III diagnosis was sarcoidosis.

A February 1998 VA medical record shows that the veteran had 
a medical history of sarcoidosis which had been diagnosed two 
year earlier.  It was noted that he had undergone a lung and 
skin biopsy at that time.  It was also noted that he had 
fungal infection of the feet for 10 years and had been given 
many creams but nothing worked.

During a March 1998 VA compensation examination, the veteran 
reported that he had a skin condition of the feet that was 
constant in nature, but which varied in intensity in that 
sometimes one foot was more affected than another.  He said 
he did not have any drainage or bleeding of the feet; and he 
said he experienced improvement with creams.  He reported 
having diminished endurance for walking and standing due to 
foot pain.  In 1990, he said he developed low back and 
bilateral knee pain and stiffness; and he said he was treated 
with Tylenol and anti-inflammatory drugs with temporary 
improvement.  He said his symptoms were provoked by walking 
and that he got relief or decreased symptoms with inactivity 
and when he sat.  He denied numbness, tingling, or weakness 
of the lower extremities.  He denied having flare-ups of the 
knee and low back; rather, he said he had chronic condition 
which waxed and waned.  On objective examination of the feet, 
there was no evidence of interdigital involvement.  He had no 
ulceration or crusting.  He had thickened skin of both heels, 
the medial aspect of the plantar surface of the feet, and the 
planter surface of the great toes.  No bleeding or drainage 
was noted.  He had some fissuring of the hyperkeratotic 
portions, but such did not appear to transmit down to normal 
flesh.  His nails were noted as possibly slightly 
hypertrophic.  He had no skin lesions other than mild facial 
acne.  Biopsy or scrapings were deemed unnecessary.  He had 
no associated systemic or nervous manifestations.  His gait 
was noted as normal.  He was able to heel walk, toe walk, and 
fully squat.  However, he did complain of some pain with heel 
walking but not toe walking.  Photographs of the feet were 
taken.  X-rays of the chest showed nodular interstitial lung 
disease which was consistent with the veteran's clinical 
history of sarcoidosis.  X-rays of the lumbosacral spine 
revealed no significant interval changes since the study of 
December 1996.  X-rays of the knees showed that he had no 
abnormalities of the bones, joints, or soft tissues.

The clinical impressions at the March 1998 VA examination 
included a history of sarcoidosis, chronic mild bilateral 
dermatophytosis of the feet (at the time of the examination 
interdigital spaces were noted as unaffected), no apparent 
lumbar spine abnormality supported by objective findings, and 
bilateral mild chondromalacia of the patella (noted as 
unrelated to foot dermatophytosis).  It was also opined that 
his low back and knee symptoms were unrelated to his service-
connected dermatophytosis of the feet based on examination 
findings, the veteran's medical history, shoe wear observed, 
and gait pattern and movement observed.  It was noted that 
the veteran's skin disease should only mildly limit his 
ability to climb, walk, and stand for extended periods of 
time.  It was noted that the veteran's description of pain 
appeared to be disproportionate to the physical findings and 
that there should cause no significant ongoing limitations 
relative to standing, walking, and climbing. 

In April 1998, the veteran was hospitalized a t VA facility 
for treatment of psychiatric problems.  It was noted that a 
dermatology consultation was requested as the veteran was 
complaining of itching and rashes on his legs and axilla.  He 
was given some local cream and was to receive further follow-
up treatment in the dermatology clinic.  During the course of 
the hospitalization, he underwent a VA liver, gall bladder, 
and pancreas compensation examination, and was diagnosed as 
having sarcoidosis, chronic low back pain, and bilateral knee 
pain.  On discharge from the hospital, the Axis III diagnoses 
included a history of dermatitis and sarcoidosis.

In May 1998, the veteran was admitted to a VA hospital for 
treatment of psychiatric problems, and it was noted that he 
had a history of sarcoidosis.  

At a November 1998 Travel Board hearing, the veteran 
testified that he was receiving only VA treatment for his 
skin condition of the feet.  He said his skin symptoms 
included pain.  He also said he had experienced cracking and 
bleeding.  He said he treated his feet with medication and 
soaks.  He said he was wearing special shoes with cushioning, 
which he had purchased himself.  He related that he developed 
problems in his knees and low back several years ago as a 
result of his fungus infection of the feet.  He related that 
he first began experiencing bronchial problems in 1996, and 
was diagnosed as having sarcoidosis in 1996. 

II.  Legal Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
for certain disabilities, including sarcoidosis, will be 
presumed if manifest to a compensable level within one year 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Secondary service connection will be 
granted when a disability is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be established 
for additional disability resulting from aggravation by a 
service-connected condition.  Allen v. Brown, 8 Vet. App. 374 
(1995).

This case presents the threshold question of whether the 
veteran has met his initial burden of submitting evidence to 
show that his claims are well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not done so, there is no VA duty to assist 
him in developing the claims, and the claims must be denied.  
For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in certain circumstances, lay evidence); and a 
nexus between the in-service injury or disease (or an 
established service-connected condition, 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

1.  Low Back and Bilateral Knee Disorders

The veteran claims that he has low back and bilateral knee 
disorder and that such are attributable to his service-
connected skin condition of the feet.  A review of the claims 
file shows no low back or knee conditions during the 
veteran's 1985-1988 active duty.  The conditions are first 
shown in the mid-1990s, a number of years after service.  For 
the claims of secondary service connection to be well 
grounded, the veteran would have to submit competent medical 
evidence of causality, linking the current low back and 
bilateral knee disorders with his service-connected skin 
condition of the feet.  The veteran has submitted no such 
medical evidence of causality, and the 1998 VA examiner 
specifically opined there was no causal relationship.  

The statements of the veteran, which assert he has low back 
and bilateral knee problems related to his service-connected 
skin condition of the feet, do not constitute competent 
medical evidence for a well-grounded claim, since, as a 
layman, he does not have competence to give a medical opinion 
on the diagnosis or etiology of a claimed condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
veteran has not met his initial burden of presenting 
competent medical evidence of causality for well-grounded 
claims for secondary service connection for a low back 
disorder and a bilateral knee disorder, his claims must be 
denied.  38 U.S.C.A. § 5107(a); Libertine, supra; Caluza, 
supra.

2.  Sarcoidosis

The veteran claims that his exposure to environmental toxins, 
during his service in Persian Gulf waters (prior to the 
Persian Gulf War), caused him to develop sarcoidosis.

A review of the veteran's service medical records does not 
reveal any evidence of sarcoidosis during his 1985-1988 
active duty, and there is no evidence of sarcoidosis within 
one year of his service discharge.  Rather, sarcoidosis was 
first noted in the mid-1990s, many years after his active 
service.  The Board notes that there are some medical records 
which reflect the veteran's belief that his sarcoidosis is 
due his service in the Persian Gulf.  However, the mere 
transcription of the veteran's self-reported lay history 
(that his current condition is due to service) does not 
constitute competent medical evidence of causality for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Espiritu, supra.

Because there is no competent medical evidence of a nexus 
between active service and current sarcoidosis, the claim for 
service connection for sarcoidosis must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.  Increased Rating Claim

The veteran's claim for a higher rating than 10 percent for 
his skin disorder of the feet (tinea pedis and 
hyperkeratoses) is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence which is generally the most 
relevant to an increased rating claim, as the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's established service-connected skin disorder of 
the feet essentially consists of a fungal infection; and such 
a condition is to be rated by analogy to eczema.  38 C.F.R. 
§§ 4.20, 4.118, Codes 7806, 7813.  A 10 percent rating for 
eczema will be assigned with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating will be assigned with constant exudation 
or itching, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, Code 7806.

A review of the record shows that the veteran developed a 
skin condition of the feet during his period of active duty 
(1985-1988).  When he was examined in August 1996, it was 
noted that he had no active dermatophytosis of the skin of 
the feet; however, he had hyperkeratosis about the heels.  
The diagnoses included dermatophytosis of the inner digital 
spaces of both feet (in remission) and hyperkeratosis of the 
skin of both feet.  On his most recent examination, performed 
in March 1998, it was noted that there was no evidence of 
interdigital involvement.  He had no ulceration, crusting, 
bleeding, or drainage.  No skin lesions were noted about the 
feet.  He had thickened skin of both heels, the medial aspect 
of the plantar surface of the feet, and the planter surface 
of the great toes.  He had some fissuring of the 
hyperkeratotic portions, but such did not appear to transmit 
down to normal flesh.  His nails were noted as being possibly 
slightly hypertrophic.  His gait was noted as normal.  The 
impressions included chronic mild bilateral dermatophytosis 
of the feet; and it was noted that at the time of the 
examination, his interdigital spaces were unaffected.  It was 
opined that the veteran's skin disease would only mildly 
limit his ability to climb, walk, and stand for extended 
periods of time. 

With regard to 38 C.F.R. § 4.118, Code 7806, the evidence 
does not show that the veteran has constant exudation or 
itching, extensive lesions, or marked disfigurement.  None of 
the recent records reflect that he has exudation; rather, it 
has been repeatedly noted that he had no bleeding or drainage 
of the feet.  Lesions have not been noted on the last two VA 
compensation examinations.  While he has complained of 
itching, the treatment records and examination reports, 
viewed together, suggest the condition is manifested by 
periodic itching, not constant itching.  The evidence, 
including photographs, does not show marked disfigurement of 
the feet.  In any event, the area involved, the feet, are 
usually nonexposed.  In the judgment of the Board, 
manifestations and symptoms of the service-connected skin 
condition of the feet more nearly approximate the criteria 
for a 10 percent rating, than a 30 percent rating, and thus 
the lower rating of 10 percent is to be assigned.  38 C.F.R. 
§ 4.7.

The preponderance of the evidence is against an increase in 
the current 10 percent rating for the skin condition of the 
feet.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Secondary service connection for a low back disorder is 
denied.

Secondary service connection for a bilateral knee disorder is 
denied.

Service connection for sarcoidosis is denied.

An increased rating for a skin condition of the feet is 
denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


